        Case 1:18-cr-00492-PGG Document 106 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            ORDER
            -against-
                                                        18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

       It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

August 28, 2020, will now take place on October 19, 2020 at 12:00 p.m. in Courtroom

705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 10, 2020
